Peremptory order of mandamus reversed on the law, without costs, and alternative mandamus order directed. We are of opinion that the relator has failed to show as matter of law that the provisions of the Zoning Law  prohibiting the use of this property for other than residential purposes are arbitrary and unreasonable. The parties are not in accord as to the true situation, and we, therefore, conclude that an alternative order should issue. Kelly, P. J., Rich, Jaycox, Manning and Young, JJ., concur. Settle order on notice.